Case 2:13-cv-00193 Document 1157 Filed on 05/28/19 in TXSD Pa

 

 

 

 

 

 

 

 

 

 

 

 

0

Samuel Sosa

1603436

3614 Bill Price Rd

Del Valle, TX US 78617

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MN

Deudiod Gates Courts ¢

Souther District of Texas
FILED

MAY 28 26%8

David J. Bradley, Clerk of Court

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Monday, May 20, 2019
‘Case Number: 2:13-cv-00193
Document Number: 1156 (1 page)
Notice Number: 20190520-135
Notice: The attached order has been entered.

 
 

ll TIL TAU Tae
epee "eer EgaE }
Qp-OZ-ROLZG-EE
aquyMwO

3

Haan

bifeadl
ues

 

 

@oc 0 AVNSLYPZELUOO 3

90°00 $ coor dz

SAMOE AANLId  FOVLSOd SN

 

 

 

 

 

ase 2:13-cv-00193 Ddcumentit5s7 Filed on 05/28/19 in TXSD Page 2 of 2
!
Ie
nN
~
‘9
We
1&3
i
5
| vow * =
yet dak a
oO -
W rar
Pak SS
N a ©
ay —_—
~ om SEL
ae “Do

 

ont]
ay ON-Ga1da909V L
SSTUCCY Nee rind alWANt G3aN [ }

ONLLIEM aetoa {1

WA
3H YZONOT ON 3 ot
* goal# ONINOO8 aaan [
waaNas OL NUNiay

 

“oe

91 eid

ee 70h Some NEA TVIDIAIO

\45
$0222 SVXZL ‘NOLSNOH

OLOIS XOE ADI4AO LSOd
SVXA4L AO LOIYLSIO NYAH.LNOS

LanNod LOW LSICG SALVLS GALINN
wya TD

 
